NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERALD PARKER,                                  No.    20-35186

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00265-MO

 v.
                                                MEMORANDUM*
CRC HEALTH OREGON, LLC, DBA
Allied Health Services East,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                            Submitted March 2, 2021**
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,*** District Judge.

      Jerald Parker appeals from the district court’s judgment in favor of CRC

Health on Parker’s claims for employment discrimination, retaliation, and failure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
                                                                           Page 2 of 3

to reinstate. We affirm.

      1. The district court properly granted summary judgment to CRC Health as

to Parker’s discrimination and retaliation claims under O.R.S. §§ 659A.030 and

659A.040. Even assuming that Parker established a prima facie case, he failed to

raise a triable issue of fact as to pretext. See Little v. Windermere Relocation, Inc.,

301 F.3d 958, 969 (9th Cir. 2002). CRC Health stated that it fired Parker for two

reasons: (1) Parker sent inappropriate text messages to a patient of CRC Health’s

clinic; and (2) Parker cursed at his supervisor in front of patients. Parker

acknowledges having sent text messages to a patient, and he concedes that the

clinic had a zero-tolerance policy for inappropriate relationships with patients.

Parker also concedes that cursing in a work environment—even in frustration at his

work assignment and not directed at his supervisor—is another violation of clinic

policy that can result in termination. Both of these violations provide legitimate,

nondiscriminatory reasons for CRC Health’s decision to terminate Parker, and

Parker produced no evidence suggesting that CRC Health’s proffered reasons were

not the real reasons for his termination. See Villiarimo v. Aloha Island Air, Inc.,

281 F.3d 1054, 1063 (9th Cir. 2002).

      2. The district court properly granted summary judgment on Parker’s

failure-to-reinstate claim as well. Although Parker argues on appeal that his

assignment working outside and picking up trash was not part of his job
                                                                           Page 3 of 3

description, he conceded in his deposition that this was part of his job duties prior

to taking medical leave. Thus, CRC Health reinstated Parker to his prior position

as a security guard, as required by O.R.S. § 659A.043.

      AFFIRMED.